Citation Nr: 1531378	
Decision Date: 07/23/15    Archive Date: 08/05/15

DOCKET NO.  13-25 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent for left shoulder rotator cuff tendonitis for the period prior to June 4, 2013, and for a rating greater than 20 percent for the period from June 4, 2013.  

2.  Entitlement to an initial rating greater than 10 percent for left upper extremity carpal tunnel syndrome for the period prior to November 25, 2013, and for a rating greater than 30 percent for left upper extremity radiculopathy, to include carpal tunnel syndrome, for the period from November 25, 2013.  

3.  Entitlement to an initial rating greater than 10 percent for cervical spondylosis with degenerative joint disease for the period prior to December 3, 2014, and for a rating greater than 20 percent for the period from December 3, 2014. 

4.  Entitlement to an initial rating greater than 10 percent for left hip stress fracture and trochanteric bursitis.

5.  Entitlement to service connection for a right elbow disability.

6.  Entitlement to service connection for left foot metatarsalgia.

7.  Entitlement to service connection for hypesthesia of the left side of body.  

8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) for the period prior to December 3, 2014.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from April 2005 to May 2009.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The appeal was certified to the Board by the RO in Cheyenne, Wyoming.  

In September 2012, an informal conference was held with a Decision Review Officer (DRO).  The informal conference report documents that the Veteran wished to withdraw her notice of disagreement for service connection for acne.  Accordingly, that issue is withdrawn and is not for consideration.  

In November 2014, a videoconference hearing was held before the undersigned Veterans Law Judge (VLJ).  At that time, the record was held open for 30 days for additional records.  Evidence was submitted to the Board in December 2014 with a waiver of RO consideration.  

A review of the claims folder shows that in connection with other claims, the Veteran was provided VA neck, headache and peripheral nerve examinations in January 2015.  These examinations contain information relevant to some of the appeal issues, but a supplemental statement of the case was not furnished.  Nonetheless, the affected appeal issues that are decided herein were addressed in a March 2015 rating decision and thus, a remand for further RO consideration is not necessary.  

At the hearing, the Veteran also presented testimony on the issue of entitlement to a rating greater than 10 percent for cervicogenic headaches.  The VLJ indicated that she was not certain whether the Board had jurisdiction of this issue.  On review, an October 2012 rating decision granted service connection for cervicogenic headaches from May 26, 2009 and assigned a 10 percent rating.  The Board does not find correspondence indicating disagreement with the decision and the issue is not for consideration.  It is noted, however, that in March 2015, the RO increased the rating for cervicogenic headaches to 30 percent effective December 3, 2014.  The Veteran has one year to disagree with this decision.  See 38 C.F.R. § 20.302(a) (2014).  

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed.  

The issues of entitlement to an initial rating greater than 10 percent for left hip disability, entitlement to service connection for hypesthesia left side and for left foot metatarsalgia, and entitlement to a TDIU prior to December 3, 2014 are addressed in the REMAND portion of the decision below and REMANDED to the AOJ.
FINDINGS OF FACT

1.  At the videoconference hearing, the Veteran indicated that she was satisfied with the 20 percent rating for the left shoulder from June 4, 2013 and the 30 percent rating for left upper extremity radiculopathy, to include carpal tunnel syndrome, from November 25, 2013.   

2.  For the period prior to June 4, 2013, the Veteran's left shoulder rotator cuff tendonitis was not manifested by arm motion limited to the shoulder level.  

3.  For the period prior to November 25, 2013, the Veteran is shown to have left upper extremity symptoms associated with cervical spondylosis and constant symptoms suggestive of carpal tunnel syndrome more nearly approximating moderate neuralgia of all radicular groups.  

4.  Throughout the appeal period, the Veteran's cervical spondylosis with degenerative joint disease has been manifested by muscle spasm and/or tenderness resulting in holding her head to the left.  The disability picture more nearly approximates muscle spasms severe enough to result in an abnormal spinal contour.  The disability is not manifested by forward flexion of the cervical spine to 15 degrees or less or favorable ankylosis of the entire cervical spine.  

5.  The preponderance of the evidence is against finding that the Veteran currently has a right elbow disability related to service or service-connected disability.  


CONCLUSIONS OF LAW

1.  For the period from June 4, 2013, the criteria for withdrawal of an appeal concerning the claim of entitlement to a rating greater than 20 percent for left shoulder rotator cuff tendonitis are met.  38 U.S.C.A. § 7105(d) (West 2014); 38 C.F.R. § 20.204 (2014).


2.  For the period prior to June 4, 2013, the criteria for an initial rating greater than 10 percent for left shoulder rotator cuff tendonitis are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5201 (2014).  

3.  For the period from November 25, 2013, the criteria for withdrawal of an appeal concerning the claim of entitlement to a rating greater than 30 percent for left upper extremity radiculopathy, to include carpal tunnel syndrome, are met.  38 U.S.C.A. § 7105(d); 38 C.F.R. § 20.204.

4.  For the period prior to November 25, 2013, the criteria for an initial 30 percent rating for left upper extremity radiculopathy, to include carpal tunnel syndrome, are met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.124a, Diagnostic Code 8713 (2014).

5.  For the period prior to December 3, 2014, the criteria for an initial 20 percent rating, and no more, for cervical spondylosis with degenerative joint disease are met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2014).

6.  For the period from December 3, 2014, the criteria for a rating greater than 20 percent for cervical spondylosis with degenerative joint disease are not met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.71a, Diagnostic Code 5242.

7.  A right elbow disability was not incurred during service and is not secondary to service-connected disability.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

By correspondence dated in June 2009, VA notified the Veteran of the information and evidence needed to substantiate and complete a service connection claim, to include notice of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain.  The letter also provided notice how VA assigns disability ratings and effective dates.  The evaluation issues are downstream and as service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) (West 2014) have been met.  Additional notice is not required.  

VA has also satisfied its duty to assist.  The claims folder contains extensive records, to include service treatment records, VA medical center records, and Social Security Administration (SSA) records.  

The Board acknowledges the Veteran's contentions that her initial VA examinations were inadequate because she was pregnant and necessary diagnostic testing could not be accomplished.  As to the issues decided herein, the Veteran has been provided additional examinations which are considered adequate and further examinations are not warranted.  

The Veteran provided testimony at a videoconference hearing.  The VLJ's actions at the hearing supplemented the VCAA and complied with any hearing-related duties.  Following the videoconference hearing, the Veteran submitted a substantial amount of evidence via CD and this evidence has been uploaded to the VBMS folder.  

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  See 38 C.F.R. § 3.159(c) (2014).  

Analysis

Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204(a).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b).

At the hearing, the Veteran testified that she was satisfied with the 20 percent rating for the left shoulder from June 4, 2013 and with the 30 percent rating for the left upper extremity radiculopathy from November 25, 2013.  As the appellant is satisfied with these ratings, there remain no allegations of errors of fact or law for appellate consideration as concerns those issues.  Accordingly, the Board does not have jurisdiction over them and they are dismissed.  The Veteran did argue that the increases should have been effective from the date of claim and those issues remain for consideration.    

Increased ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4. Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation of a service-connected disorder requires a review of a Veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2014); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2014).  If there is a question as to which evaluation to apply to a Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).

Where an increase in the disability rating is at issue, the present level of a claimant's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings, however, are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 provide for consideration of functional impairment due to pain on motion when evaluating the severity of a musculoskeletal disability.  The United States Court of Appeals for Veterans Claims (Court) has held that a higher rating can be based on "greater limitation of motion due to pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Any such functional loss must be "supported by adequate pathology and evidenced by the visible behavior of the claimant."  38 C.F.R. § 4.40.

The Veteran is right-handed and her left upper extremity is the minor extremity for rating purposes.  See 38 C.F.R. § 4.69 (2014).  

	Left shoulder rotator cuff tendonitis

In November 2009, the RO granted service connection for left shoulder rotator cuff tendonitis and assigned a 10 percent evaluation effective May 26, 2009.  The Veteran disagreed with the decision and perfected this appeal.  In December 2013, the RO increased the rating to 20 percent from June 4, 2013.  As discussed above, the Veteran is satisfied with the 20 percent rating for her left shoulder beginning June 4, 2013.  Thus, this discussion will focus on whether a 20 percent rating was warranted prior to that date and a detailed discussion as to subsequent evidence is not needed.  

The Veteran contends that she is entitled to a 20 percent rating throughout the appeal period.  At the videoconference hearing, she testified that her symptoms were relatively the same from May 2009 to June 2013.  

The RO evaluated the Veteran's shoulder pursuant to Diagnostic Code 5201.  Under this provision, limitation of motion of the minor extremity is rated as follows: at shoulder level (20 percent); midway between side and shoulder level (20 percent); and to 25 degrees from side (30 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5201.  

On VA examination in November 2009, the Veteran reported constant pain in the left shoulder blade.  She denied instability or stiffness, but reported weakness and sensitivity to touch.  There were no episodes of dislocation, subluxation or locking.  On physical examination, there was no crepitus, but there was mild tenderness over the shoulder blade.  Left shoulder range of motion was flexion 0 to 120 degrees; abduction 0 to 120 degrees; internal rotation 0 to 90 degrees; and external rotation 0 to 80 degrees.  There was objective evidence of pain following repetitive motion but no additional limitation of motion.  Diagnosis was left shoulder rotator cuff tendonitis.  

A March 2010 VA record shows left shoulder abduction to 120 degrees.  External rotation was partially limited.  There was no paresthesia.  

The Veteran underwent a VA physical therapy consult on June 4, 2013.  She reported that she was unable to do any lifting with her left arm when she brought her elbow away from her side.  Objectively, she could actively reach the left arm to the posterior sacroiliac spine with some anterior shoulder pain on the left hand side.  Pain started at approximately 35 degrees of abduction on the left hand side, but actively she demonstrated during hand signals and motions throughout the evaluation that she could abduct to 90 degrees.  Passively she had full range of motion.  Assessment included bilateral shoulder girdle weakness.  

On review, the disability picture related to the left shoulder does not meet or more nearly approximate the criteria for a 20 percent rating prior to June 4, 2013.  That is, objective evidence does not show left shoulder range of motion limited to the shoulder level prior to that date.  The Board has considered the Veteran's contentions that her symptoms have been the same since discharge and acknowledges that she is competent to report her symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a lay person is competent to report on that of which he or she has personal knowledge).  The Veteran's lay contentions, however, do not outweigh the objective findings of record and the Board does not find sufficient pathology to support a higher rating based on functional impairment, to include during flare ups.  An initial rating greater than 10 percent is denied.  




	Left upper extremity radiculopathy, to include carpal tunnel syndrome

In November 2009, the RO granted service connection for left upper extremity carpal tunnel syndrome and assigned a 10 percent rating from May 26, 2009.  The Veteran disagreed with the rating and perfected this appeal.  In December 2013, the RO granted service connection for radiculopathy of the left upper extremity and rated the condition with the already service-connected carpal tunnel syndrome as 30 percent disabling from November 25, 2013.  The 30 percent rating was continued in a March 2015 rating.  

As discussed above, the Veteran expressed satisfaction with the 30 percent rating from November 25, 2013.  Thus, the discussion will focus on whether an initial rating greater than 10 percent is warranted.  

The Veteran contends that she is entitled to a 30 percent rating throughout the appeal period.  At the hearing, she testified that her symptoms were relatively the same from May 2009 to June 2013.  

For the period prior to November 25, 2013, the RO rated the disability pursuant to Diagnostic Code 8515, which addresses paralysis of the median nerve.  Under this provision, complete paralysis of the median nerve of the minor extremity warrants a 60 percent rating.  Incomplete paralysis of the median nerve of the minor extremity is rated as follows: mild (10 percent); moderate (20 percent); and severe (40 percent).  

Effective November 25, 2013, the RO assigned a rating for radiculopathy of the left upper extremity, to include carpal tunnel syndrome, as associated with service-connected spondylosis under Diagnostic Code 8613.  Under this provision complete paralysis of all radicular groups of the minor extremity warrants an 80 percent rating.  Incomplete paralysis of all radicular groups of the minor extremity is rated as follows: mild (20 percent); moderate (30 percent); and severe (60 percent).  Diagnostic Code 8613 addresses neuritis and Diagnostic Code 8713 addresses neuralgia.  

Pursuant to the rating schedule, neurologic abnormalities associated with spine disorders are to be separately rated under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).  

On review, there is evidence of radiculopathy during service and the Veteran has been service-connected for cervical spondylosis since the date following discharge.  The May 2007 Physical Evaluation Board (PEB) Proceedings describe the Veteran's disability as "left upper extremity radicular symptoms associated with cervical spondylosis."  It was further noted that she has had constant symptoms suggestive of carpal tunnel syndrome and pain radiating from the neck/shoulder region and that there was chronic muscle strength and sensory function disturbance.  The PEB recommended a 30 percent disability rating analogous to Diagnostic Code 8713, for moderate neuralgia of all radicular groups of the left upper extremity.  

On VA examination in November 2009, the Veteran reported weakness of the left hand and that she dropped things.  She also reported numbness and tingling of the left arm.  She used a forearm and wrist brace.  Diagnosis included cervical spondylosis and carpal tunnel syndrome left upper extremity.  

The November 25, 2013 VA examination showed moderate radiculopathy in the left upper extremity, with involvement of the upper, middle, and lower radicular groups (involving the shoulder, elbow, wrist, and hand).  On review, there appears to be significant overlap between the left upper extremity symptoms, to include both radiculopathy from the cervical spine and carpal tunnel syndrome.  Considering the in-service findings, the Veteran's testimony regarding continuing and similar symptoms, and resolving reasonable doubt in her favor, the Board finds that an initial 30 percent rating is warranted for left upper extremity radiculopathy, to include carpal tunnel syndrome.  The disability is not shown to be more than moderate and as noted, the Veteran expressed satisfaction with the 30 percent rating.  




	Cervical spondylosis with degenerative joint disease

In November 2009, the RO granted service connection for cervical spondylosis and assigned a 10 percent rating from May 26, 2009.  The Veteran disagreed with the rating and perfected this appeal.  In March 2015, the RO increased the rating to 20 percent from December 3, 2014, resulting in staged ratings.  

Under the General Rating Formula, a 10 percent rating is assigned for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spine contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation is assigned for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent evaluation is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent evaluation is assigned for unfavorable ankylosis of the entire cervical spine.  38 C.F.R. § 4.71a, Diagnostic Code 5242.  

On VA examination in November 2009, the Veteran reported pain at the base of her neck.  On physical examination, there was no spasm, atrophy, weakness, or guarding.  There was tenderness.  The examiner stated that the localized tenderness was not severe enough to be responsible for abnormal gait or abnormal spinal contour.  The Veteran's posture was normal, but she held her head slightly to the left for comfort.  The cervical spine was not ankylosed and range of motion was flexion to 45 degrees; extension to 45 degrees; left lateral flexion to 45 degrees; left lateral rotation to 80 degrees; right lateral flexion to 30 degrees; and right lateral rotation to 50 degrees.  There was objective evidence of pain following repetitive motion but no additional limitation of motion.  

On VA examination in November 2013, the Veteran reported a constant pain sharp and burning starting in the low neck and radiating up into the back, front and left side of her head as well as to the left shoulder.  Exacerbations of neck pain occurred with straightening her neck (she needed to keep her head tilted to the left), bouncing around such as in a vehicle or horseback riding, stress which increased muscle tension in the neck, and any sort of insult to the left side of the body which created tension on the neck.  She reported that during flare-ups she could not move her neck at all.  Range of motion testing showed forward flexion to 40 degrees; extension to 40 degrees; right lateral flexion to 5 degrees; left lateral flexion to 40 degrees; right lateral rotation to 40 degrees; and left lateral rotation to 65 degrees.  Pain began at 0 degrees in all planes.  The Veteran was able to perform repetitive use testing with no additional limitation of motion.  The Veteran did have functional impairment due to less movement than normal and pain on movement.  There was localized tenderness or pain and muscle spasm, but it did not result in an abnormal gait or abnormal spinal contour.  

The Veteran most recently underwent a VA examination in January 2015.  She reported that repetitive motions caused increased pain in the left neck which radiated down into the arm and up into the scalp.  Range of motion of the cervical spine was forward flexion to 45 degrees, extension to 20 degrees, right lateral flexion to 30 degrees, left lateral flexion to 20 degrees, right lateral rotation to 60 degrees, and left lateral rotation to 50 degrees.  There was pain with all range of motion and paravertebral muscle tenderness of the cervical spine.  She was able to perform repetitive use testing with no additional loss of function or motion.  She reported flare-ups 3 times a week that were severe and lasted 12-24 hours.  The examiner indicated that there was localized tenderness, guarding or muscle spasm resulting in abnormal spinal contour described as "numerous points of muscle tenderness that results in her holding her head to the left."  

Pursuant to the March 2015 rating decision, the evaluation for the Veteran's cervical spine disability was increased to 20 percent based on muscle spasm severe enough to result in an abnormal spinal contour (holding her head to the left).  The Board acknowledges that previous examinations indicated that the tenderness and/or muscle spasm did not result in abnormal spinal contour.  These examinations, however, document the Veteran's complaints that she needed to hold her head to the left.  Under these circumstances, and resolving reasonable doubt in her favor, the Board finds that the criteria for an initial 20 percent rating for cervical spondylosis with degenerative joint disease are met.  A higher rating is not warranted at any time during the appeal period as there is no evidence showing forward flexion of the cervical spine to 15 degrees or less or favorable ankylosis of the cervical spine, nor is there adequate pathology to support such a finding based on functional impairment due to pain on motion or other factors.  Examinations of record show intervertebral disc syndrome, but no evidence of incapacitating episodes as defined by regulation.  

The Board acknowledges that associated neurologic abnormalities are to be separately evaluated.  As discussed above, the Veteran is already receiving an evaluation based on radiculopathy associated with cervical spondylosis and no other associated neurological impairment is shown.  

	Extraschedular rating

As to all rating issues addressed herein, the Board has considered whether the Veteran may be entitled to an extraschedular rating pursuant to 38 C.F.R. § 3.321 (2014).  On review, the referenced diagnostic codes contemplate the Veteran's symptoms and complaints related to her neck, left shoulder, and left upper extremity.  As the rating criteria are considered adequate, referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual condition fails to capture all the service-connected disabilities experienced.  The Board acknowledges that the Veteran is service-connected for additional disabilities, but has considered only those disabilities addressed at this time on the merits with respect to considering the collective impact of the disabilities.  See id.

Service connection for right elbow disability

In November 2009, the RO denied service connection for a right elbow disorder.  The Veteran disagreed with the decision and perfected this appeal.  

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability. 38 C.F.R. § 3.310(a)

In order to establish service connection or service-connected aggravation for a present disability the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

Without a currently diagnosed disability, service connection may not be granted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement for a current disability is satisfied when a claimant has a disability either at the time a claim for VA compensation is filed, or at any time during the pendency of that claim.  A claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim.  McLain v. Nicholson, 21 Vet. App. 319, 321 (2007). 

On VA examination in November 2009, the Veteran reported a history of right elbow tendinitis with pain which started when she was using her right arm for all activities.  She denied any trauma.  Following physical examination, the examiner stated that the right elbow examination was normal.  A diagnosis was not provided.  

The Veteran most recently underwent a VA elbow examination in November 2013.  She reported that her right elbow intermittently became painful with overuse.  On physical examination, right elbow flexion and extension were normal.  Muscle strength was 5/5 in both flexion and extension.  The examiner stated that the Veteran did not have a diagnosed right elbow condition but most likely had compensatory pain due to the left upper arm condition but the compensatory pain had not resulted in a definitive diagnosis.  

At the hearing, the Veteran testified that she experiences pain in her right elbow and that it is an overuse issue.  Out of all of the issues she has, it is not a major issue.  She further testified that there was not a specific injury and that if it was "not connected, it's not a huge issue".  She denied needing any braces or assistive devices on the right side.  She indicated that it was just pain and overuse and she did not think it was arthritic.  

As set forth, the Veteran experiences pain related to overuse of the right elbow.  Evidence of record, however, does not show a definitive diagnosis or underlying pathology and under these circumstances, service connection is not warranted.  

In making this determination, the Board acknowledges the Veteran's reports of right elbow pain.  She is competent to report pain, but such complaints, without underlying disease or injury do not warrant service connection.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (2001) (generally, pain alone is not a disability). The Veteran's subjective complaints do not outweigh the objective evidence as set forth.

In summary, the record does not show a current right elbow disorder related to active service or service-connected disability.  The preponderance of the evidence is against the claim and the doctrine of reasonable doubt is not for application.  See 38 C.F.R. § 3.102 (2014).




ORDER

For the period from June 4, 2013, the claim of entitlement to a rating greater than 20 percent for left shoulder rotator cuff tendonitis is dismissed.

For the period prior to June 4, 2013, an initial rating greater than 10 percent for left shoulder rotator cuff tendonitis is denied. 

For the period from November 25, 2013, the claim of entitlement to a rating greater than 30 percent for left upper extremity radiculopathy, to include carpal tunnel syndrome, is dismissed.  

For the period prior to November 25, 2013, an initial 30 percent rating, and no more, for left upper extremity radiculopathy, to include carpal tunnel syndrome, is granted, subject to the laws and regulations governing the award of monetary benefits.  

For the period prior to December 3, 2014, an initial 20 percent rating, and no more, for cervical spondylosis with degenerative joint disease is granted, subject to the laws and regulations governing the award of monetary benefits.  

For the period from December 3, 2014, a rating greater than 20 percent for cervical spondylosis with degenerative joint disease is denied.  

Service connection for a right elbow disability is denied.  








							(Continued on the next page)

REMAND

As to all issues remanded herein, updated VA medical records should be obtained.  38 C.F.R. § 3.159(c)(2).  

Left hip disability

In November 2009, the RO granted service connection for a stress fracture and trochanteric bursitis of the left hip and assigned a 10 percent rating.  The Veteran disagreed with the decision and perfected this appeal.  

VA records dated in August 2011 show the Veteran complained of increased pain in her hip when she walked longer than 30 minutes.  She also had an increase in "snaps, crackles and pops" in the hip.  A June 2013 physical therapy consult indicates that she had an aspiration and irrigation of the left hip in May 2010 and that after the aspiration she started having significantly more pain on the left side.  At the videoconference hearing, she testified that she had a hip wash and that after the procedure, her leg discrepancy got bigger and she had more pain and her limp became more pronounced.  

The Veteran underwent a VA hip examination in November 2009.  Evidence of record, to include her testimony, suggests worsening symptoms since that time and a current VA examination is needed.  See 38 C.F.R. § 3.327 (2014); Green v. Derwinski, 1 Vet. App. 121 (1991).  The Veteran also reports a leg length discrepancy related to her left hip and this should be addressed.  

Service connection

In November 2009, the RO denied service connection for hypesthesia left side of the body and left foot metatarsalgia.  The Veteran disagreed and perfected this appeal.  

The Veteran most recently underwent a VA foot examination in March 2013.  At that time, the examiner stated that the Veteran exhibited no symptoms of metatarsalgia or other foot condition.  At the videoconference hearing, the Veteran testified that she was diagnosed with metatarsalgia in service and that she continues to experience left foot symptoms.  The Veteran is competent to report left foot symptoms and the Board finds that another VA examination is needed.  38 C.F.R. § 3.159(c)(4).  

On VA examination in November 2009, the examiner stated that there was no disease process found to account for the Veteran's complaints of hypesthesia on the left side.  On VA examination in November 2013, the examiner stated that the "Veteran's pattern of pain is difficult/complex" and she was not sure how much was due to radiculopathy versus peripheral nerve issues versus "other" issues such as tendonitis, etc.  

At the videoconference hearing, the Veteran testified that she continues to have numbness and tingling on the left side and has absolutely no sensory perception or use of certain sections from the fingertips, to the shoulder, all the way down through the hip and foot on the left side.  

On VA peripheral nerves examination in January 2015, the examiner noted mild incomplete paralysis of the sciatic nerve, external popliteal nerve, musculocutaneous nerve, and anterior tibial nerve in the left lower extremity. 

As set forth, the Veteran is already service-connected for numerous disabilities on the left side, to include the shoulder, left upper extremity radiculopathy including carpal tunnel syndrome, and left hip.  It is unclear, however, whether her complaints are related to the already service-connected disabilities or whether she now has a separate disorder manifested by hypesthesia of the left side.  Further, it is unclear whether the peripheral neuropathy of the left lower extremity is related to service or service-connected disability.  Accordingly, additional examination is needed.  38 C.F.R. § 3.159(c)(4).  


TDIU

In June 2014, the RO administratively denied TDIU based on failure to return a VA Form 21-8940, Application for Individual Unemployability.  In December 2014, the Veteran submitted the form.  She reported that she last worked in May 2009.  

In March 2015, the RO in pertinent part granted a 100 percent rating for anxiety disorder and special monthly compensation (SMC) at the housebound rate.  Both benefits were awarded from December 3, 2014.  While not specifically adjudicated, the associated code sheet indicates that because the Veteran was now at a schedular 100 percent, the issue of TDIU was a moot point.  It further indicates that there was no evidence of unemployability prior to the permanent 100 percent.  

A claim of entitlement to TDIU is "part of," and not separate from, a claim of entitlement to an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). While the issue of entitlement to TDIU is arguably moot from December 3, 2014 (the date SMC was awarded), the Board disagrees that it is moot prior to that date.  See Bradley v. Peake, 22 Vet. App. 280, 293-94 (2008).  

Considering the decisions herein which provide increased benefits and may affect the combined rating, as well as SSA records suggesting unemployability beginning in March 2010, the Board finds that the claim must be remanded for the AOJ to adjudicate the issue of entitlement to a TDIU prior to December 3, 2014.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain medical records from the VA Medical Center in Cheyenne, Wyoming, for the period from December 2013 to the present.  

2.  Thereafter, schedule the Veteran for an appropriate examination to determine the severity of her service-connected left hip disability.  The electronic claims folder must be available for review.

Pursuant to the latest worksheet for rating hip disabilities, the examiner should provide a detailed review of the Veteran's medical history, current complaints, and nature and extent of left hip disability.  The examiner is also requested to identify any leg length discrepancy and to indicate whether such is at least as likely as not related to the service-connected left hip disability.  A complete rationale must be provided for any opinion offered.  

3.  Schedule the Veteran for a VA foot examination to determine the nature and etiology of claimed left foot metatarsalgia.  The electronic claims folder must be available for review.

The examiner is requested to identify any disorder of the left foot.  If the Veteran is diagnosed with a left foot disability, the examiner should state whether it is at least as likely as not related to active service or events therein.  The examiner is advised that the Veteran is competent to report left foot symptomatology.  If there is a medical basis to doubt the history as reported, the examiner should so state.  A complete rationale must be provided for any opinion offered.  

4.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of claimed hypesthesia of the left side.  The electronic claims folder must be available for review.  

The examiner is requested to specifically state whether the Veteran has a disability manifested by hypesthesia of the left side of the body or whether her complaints are contemplated in the already service-connected left sided disabilities (cervical spondylosis with left upper extremity radiculopathy, to include carpal tunnel syndrome; left shoulder; and left hip).  The examiner is also requested to state whether it is at least as likely as not that the mild incomplete paralysis of various left lower extremity nerves noted on the January 2015 VA peripheral nerves examination is related to active service or is proximately due to or aggravated by service-connected disability.  A complete rationale must be provided for any opinion offered.  

5.  Upon completion of the requested development and any additional development deemed appropriate, readjudicate the issues of entitlement to an initial rating greater than 10 percent for left hip stress fracture and trochanteric bursitis; entitlement to service connection for left foot metatarsalgia and left-sided hypesthesia; and entitlement to a TDIU prior to December 3, 2014.  If the benefits sought on appeal remain denied, issue a supplemental statement of the case.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


